TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00448-CR


Arthur William Montgomery, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 06-1010-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

The State has filed a motion to permanently abate this appeal because of the
death of appellant.  See Tex. R. App. P. 7.1(a)(2).  The motion is supported by a copy of
appellant's death certificate.
The State's motion is granted, and the appeal is permanently abated.  Counsel's
motion for leave to file a brief exceeding the page limit is dismissed.

				__________________________________________
				David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Permanently Abated
Filed:   November 30, 2007
Do Not Publish